White, Presiding Judge.
Before appellant built his fence, which, it is alleged, obstructed the public road, he had the lines of his lands surveyed, and, according to said survey, built his fence upon his own land. ' If he believed that the land was his when he built the fence, then he can not be guilty of the offense of which he has been convicted, because the statutory crime is made to consist mainly in the fact that the act was “wilfully” committed, and the word “wilful” means legal malice, an evil intent, or without reasonable ground to believe the act to be lawful. (Willson’s Crim. Stats., sec. 685.)
The evidence as presented in the record fails to sustain the judgment, and it is reversed and the cause remanded.
Reversed and remanded.